NORTHCUTT, Judge.
We reverse Leonard Green’s convictions for possession of cocaine and possession of paraphernalia, and we remand for a new trial. During Green’s testimony at trial, the court erred in refusing to allow him to explain why he pleaded guilty to prior charges but chose to go to trial in the present case. See Lawhorne v. State, 500 So.2d 519 (Fla.1986); Scurry v. State, 701 So.2d 587 (Fla. 2d DCA 1997); Ziermann v. State, 696 So.2d 491 (Fla. 4th DCA 1997); Vann v. State, 666 So.2d 176 (Fla. 5th DCA 1995). The State contends this error was harmless. We disagree because Green’s explanation might well have influenced the jury’s resolution of this credibility contest between Green and the arresting officer. See Scurry, 701 So.2d at 588; Ziemiann, 696 So.2d at 492. Our disposition on this ground renders Green’s other two points moot, and we do not decide them.
Reversed and remanded for a new trial.
FULMER, A.C.J., and SALCINES, J., Concur.